Citation Nr: 0836818	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-35 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bipolar disorder. 
 
2.  Entitlement to service connection for rheumatic heart 
disease, to include on the basis of aggravation.   
 
3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) based on personal trauma and/or sexual 
assault. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2005 rating 
action of the VARO in Sioux Falls, South Dakota that denied 
service connection for multiple disabilities including 
bipolar disorder, rheumatic fever, and PTSD based on personal 
assault.

The veteran was afforded a personal hearing at the RO in July 
2005.  The transcript is of record.  

Following review of the record, the issues of entitlement to 
service connection for rheumatic fever, to include on the 
basis of aggravation, and PTSD based on personal/sexual 
assault are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The clinical evidence of record does not show a diagnosis of 
bipolar disorder.  




CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has bipolar disorder that 
first developed in service for which service connection 
should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information and 
any medical or lay evidence that are necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for bipolar disorder by letter dated in February 
2005 that fully addressed the required notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeals of entitlement to 
service connection for bipolar disorder.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive VA clinical information dating from 
1974 is of record, including the discharge summaries from 
numerous periods of hospitalization, as well as the results 
of a number of psychiatric evaluations.  The appellant was 
afforded a personal hearing at the RO in July 2005.  In 
November 2005, the veteran cancelled a personal hearing 
request before a Member of the Board.  He has submitted a 
number of statements in support of the claim.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate any additional 
existing evidence that is necessary or is able to be secured 
for a fair adjudication of the claim that has not been 
obtained.  The Board thus finds that all necessary 
development has been accomplished and that appellate review 
may proceed without prejudice to the appellant. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
of entitlement to service connection for bipolar disorder is 
ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Congenital or developmental defects, such as a personality 
disorder, are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes. 
38 C.F.R. § 3.303(c) (2008).  A defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature. VAOPGCPREC 82- 90.  

Factual background and legal analysis

The veteran's service medical records indicate that upon pre-
induction examination in October 1965, he indicated that he 
had had "nervous" trouble.  On service separation 
examination report dated in June 1967, he once again noted 
that he had had nervous trouble of some sort.  It was 
recorded at that time that the appellant had an emotional 
instability reaction, chronic, for which separation was 
recommended.  A Clinical Record Cover Sheet dated in July 
1967 showed the same diagnosis.  It was noted that the 
disorder existed prior to service and that the disposition 
was separation. 

Post service, the record reflects that the veteran was 
treated for chronic alcohol abuse.  Following VA compensation 
and pension examination in February 1976, the psychiatric 
diagnosis was sociopathic personality, antisocial type. 

The Board denied service connection for a nervous disorder 
classified as a personality disorder with alcoholism by a 
decision dated in July 1976.

Evidence added to the record following the Board's July 1976 
decision consists of voluminous VA inpatient and outpatient 
clinical data showing that the veteran continued to be 
treated for acute and chronic alcoholism, for which he was 
afforded numerous periods of detoxification all over the 
country.  Various psychiatric diagnoses were also provided, 
including antisocial personality disorder, alcohol addiction, 
poly drug abuse, post traumatic seizure disorder, depression, 
major depression, panic disorder, PTSD, and generalized 
anxiety disorder, etc.  

The veteran filed a claim for service connection for bipolar 
disorder in December 2004.  The record reflects, however, 
that following careful review of the evidence of record, a 
diagnosis of bipolar disorder is not found in the clinical 
evidence.

The Board has carefully considered the entire evidence of 
record, including the appellant's statements in support of 
the claim.  It is found, however, that although the veteran 
now claims that he developed bipolar disorder in service, the 
clinical record does not support his assertions.  As 
indicated previously, careful review of the evidence shows no 
diagnosis of bipolar disorder to date.  In short, no 
condition diagnosed as bipolar disorder is clinically 
demonstrated for which service connection may be considered. 
See 38 U.S.C.A. §§ 1110, 1131, (West 2002 & Supp 2008).  In 
this regard, the Board points out that service connection 
requires evidence that establishes that a veteran currently 
has the claimed disability for which service connection is 
being sought.  In the absence of evidence of the diagnosed 
disability, there can be no valid claim. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Board thus finds 
that as there is no current evidence of diagnosed bipolar 
disorder, service connection is not warranted.

The only other evidence in support of the claimed condition 
is the veteran's own statement to the effect that he has 
bipolar disorder of service onset.  As a layperson, however, 
he is not competent to provide a probative opinion on a 
medical matter, such as whether or not he has the claimed 
disorder in the absence of clinical evidence in support of 
his assertions. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Therefore, for the foregoing reasons, the Board concludes 
that the preponderance of the evidence is against the claim 
and service connection for bipolar disorder must be denied.  
The benefit of the doubt doctrine is not for application in 
this case. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for bipolar disorder is denied.  


REMAND

The record reflects that the veteran filed a claim for 
service connection for rheumatic fever residuals in December 
2004 which the RO has denied as directly related to service 
and on the basis of aggravation.  However, review of the 
record discloses that the appellant has not been provided 
adequate notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of entitlement to service connection for 
residuals of rheumatic fever on the basis of aggravation.  
The VCAA and its implementing regulations require that VA 
provide notice to claimants regarding information needed to 
complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that the RO sent a 
VCAA notice letter to the veteran in February 2005 which only 
addressed service connection for residuals of rheumatic fever 
as directly related to service.  The veteran must be given 
adequate notice with respect to all aspects of this issue on 
appeal.  Additionally, it does not appear that he has been 
notified regarding the criteria for rating a disability, or 
establishing an effective date should service connection be 
granted. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA and Dingess.

With respect to the claim for PTSD based on personal assault, 
the veteran avers that he was sexually assaulted by military 
personnel while confined to a stockade during active duty.  
More recently, the record reflects that he was admitted to a 
Fort Meade (Maryland) facility in August 2005 whereupon a 
comprehensive psychiatric evaluation was performed.  
Discharge diagnoses included rule out PTSD from sexual 
assault in the military.  The treating psychiatrist commented 
that the veteran appeared to have a legitimate case of PTSD 
if he could get a verification of his military service and 
the records of the individuals who allegedly sexually 
assaulted him.  The appellant was readmitted to the same 
facility in October 2005.  On this occasion, the examiner 
rendered a pertinent diagnosis of PTSD from sexual abuse 
alleged. 

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
must afford veterans special consideration in dealing with 
claims for PTSD said to be arising out of sexual assault.  
The Court considered the changed provisions of VA Manual M21-
1, particularly Part III, paragraphs 5.14c and 7.46c (2), 
dealing with the special consideration that must be given to 
claims for PTSD based on a sexual assault.  In particular, 
paragraph 5.14c states that in cases of sexual assault, 
development to alternate sources for information is critical.  
The provision then provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred, to include 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, 
and copies of personal diaries or journals.  A review of the 
veteran's claim does not indicate that such development was 
performed to this extent.  Accordingly, prior to final 
consideration on the veteran's appeal for PTSD based on 
personal/sexual assault, the claim must be remanded to the RO 
for further development.

The Board also notes that the veteran appears to receive 
regular VA outpatient treatment.  The most recent records 
date through May 2005.  The record thus indicates that 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA outpatient treatment records dating 
from June 2005 to the present should be requested and 
associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holding in 
Quartuccio fully met with respect 
to the issue of entitlement to 
service connection for residuals 
of rheumatic fever, to include on 
the basis of aggravation.

2. Copies of all of the veteran's 
VA treatment records dating from 
May 2005 to the present should be 
retrieved and associated with the 
claims folder.

3.  The RO should develop the 
veteran's contentions regarding 
the reported sexual assault in 
service.  Attention is directed to 
VA Adjudication Procedure Manual 
M21-1, Part III, paragraph 5.14d, 
Exhibits B.10 and B.11, for sample 
development letters.  The veteran 
should be advised that this 
information is vitally necessary 
to obtain supportive evidence of 
the stressful event and that he 
must be as specific as possible 
because without such details an 
adequate search for supporting 
information cannot be conducted.  
All alternate sources set forth in 
paragraph 5.14d should be 
considered.

4.  Following receipt of any 
additional information, the RO 
should review the file including 
all associated documents, prepare 
a summary, and make a specific 
determination as to whether the 
veteran was exposed to a traumatic 
event during service.  In reaching 
this determination, the RO should 
address any credibility questions 
raised by the record.

5.  After the foregoing 
development has been completed to 
the extent possible, and if it is 
determined that there is credible 
supporting evidence that a claimed 
traumatic event occurred in 
service, the RO should arrange for 
the veteran to be examined by a VA 
psychiatrist who has not 
previously seen him to determine 
whether the diagnostic criteria 
for PTSD based on personal/sexual 
assault are satisfied.  The RO 
should provide the examiner with a 
list of all stressors that have 
been identified.  The entire 
claims file and a copy of this 
remand must be made available to 
the examiner designated to examine 
the veteran.  The examination 
report must clearly reflect 
whether a review of the claims 
folder was performed.  Any special 
studies or tests, to include 
psychological testing and 
evaluation, should be 
accomplished.  The examination 
report should include a discussion 
of the veteran's documented 
medical history and assertions. 

The examiner should render an 
opinion as to whether it is at 
least as likely as not that a 
diagnosis of PTSD is supportable 
by the stressor(s) that have been 
presented.  The examiner should be 
asked to comment on the 
significance, if any, in the 
diagnostic assessment or evidence 
that is indicative of any 
behavioral changes (see M21-1, 
paragraph 5.14c (8) (9)) in 
service.

The report of examination should 
include a complete rationale for 
the opinions provided.

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


